DETAILED ACTION
Response to Amendment
	In response to amendment filed on 12/17/2021, claims 1, 6, 11, 16, 21, 26 are amended, claims 1- 30 are pending for examinations.
Response to Arguments
	Applicant's arguments filed in the remarks on 12/17/2021 have been fully considered but they are not persuasive. On page 9, last fifteen lines applicant argues, “….Applicants submit that the Office Action fails to adequately demonstrate that Babbellapati provides any disclosure or suggestion for the elements of “using a single service flow to support both the 5G NR mobile traffic and the in-home Wi-Fi traffic” as is recited in the amended independent claims” .
	Examiner disagrees and respectfully submits that as per the recitations, “using a single service floe to support both 5GNR mobile traffic and the in-home Wi-FI traffic”; examiner already cited #210 of Fig. 2 of Babbellapati , herafter Syam reference. Further refer to [0061]…The UE 204-c may communicate over a wireless communication link 210 (such as a Wi-Fi communication link or a 5G communication link).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4- 7, 9- 11, 14- 17, 19- 21, 24- 27 and 29- 30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Babbellapati eta al. (US Pub. No. 2021/0219354 A1), hereafter Syam.

	Regarding claim 1, Syam teaches a method of operating a customer premise equipment (CPE) device (see Fig. 2; #202 as a CPE), comprising:
	receiving in-home Wi-Fi traffic (see Fig. 2, link #208/210; see [0061]);
	receiving 5G New Radio (NR) mobile traffic (see Fig. 2, link #210/ 212; see [0061- 0062]); and
	using s single service flow to support both the 5G NR mobile traffic and the in- home Wi-Fi traffic (#210 of Fig. 2; refer to [0061]…The UE 204-c may communicate over a wireless communication link 210 (such as a Wi-Fi communication link or a 5G communication link); further see [0063] where 5G-CPE as a home router for wireless broadband service using a 5G WAN/5G WLAN/5G network and Wi-Fi/Ethernet).

	Regarding claim 4, Syam teaches as per claim 1, further comprising: establishing a first connection between the CPE device and an access point component (link #210 of Fig. 2; further see [0061] .. a wireless communication network 100 and may include an 5G-CPE 202 (such as a 5G-CPE including an AP) and UEs 204-a, 204-b, and 204-c (which may also be examples of STAs)…); and establishing a second connection between the CPE device and a NR Access Network (NR-RAN) component (link# 212 of Fig. 2; see [0062]), wherein receiving the 5G New Radio mobile traffic (see [0061] and #link 210 of Fig. 2).

	Regarding claim 5, Syam teaches as per claim 4, wherein establishing the second connection between the CPE device and the NR-RAN component comprises establishing an over-the-air connection between the CPE device and the NR-RAN component (see #212 of Fig. 2).

	Regarding claim 6, Syam teaches as per claim 1, wherein using a single service flow to support both the 5G NR mobile traffic and the in-home Wi-Fi traffic comprises using a single service flow to support both the 5G NR mobile traffic and the in-home Wi-Fi traffic (see #210 of Fig. 2; see [0061]).

	Regarding claim 7, Syam teaches as per claim 1, further comprising performing at least one or more of radio resource management mobility management, call control, session management, or identity management operations on the CPE device (see Fig. 3; [0068]).

	Regarding claim 9, Syam teaches as per claim 1, further comprising: receiving traffic from an access network in a first system on chip (SoC) of the CPE device; and providing a 5G edge computing service to a 5G NR user equipment (UE) device via a second SoC of the CPE device (see Fig. 4; [0075- 0076]; #465 ( first SoC) and 5G modem can be second SoC).

	Regarding claim 10, Syam teaches as per claim 1, wherein: receiving the traffic from the access network in the first SoC of the CPE device comprises receiving the traffic from the access network in a lightweight processor of the CPE device; and providing the 5G edge computing service to the 5G NR UE device via the second SoC of the CPE device comprises providing the 5G edge computing service to the 5G NR UE device via a robust processor of the CPE device (see Fig. 4; [0075- 0076]; #465 ( first SoC lightweight) and 5G modem can be second SoC robust).

	Regarding claim 11, Syam teaches a customer premise equipment (CPE) device (see Fig. 2; #202 as a CPE), comprising: a processor configured with processor-executable instructions to:
	receive in-home Wi-Fi traffic (see Fig. 2, link #208/210; see [0061]);
	receive/transmit 5G New Radio (NR) mobile traffic (see Fig. 2, link #210/ 212; see [0061- 0062]); and
	use at least one service flow to support the 5G NR mobile traffic and the in- home Wi-Fi traffic (see [0063] where 5G-CPE as a home router for wireless broadband service using a 5G WAN/5G WLAN/5G network and Wi-Fi/Ethernet).

	Regarding claim 14, Syam teaches as per claim 11, wherein the processor is configured to: establish a first connection between the CPE device and an access point component (link #210 of Fig. 2; further see [0061] .. a wireless communication network 100 and may include an 5G-CPE 202 (such as a 5G-CPE including an AP) …); and establish a second connection between the CPE device and a NR Access Network (NR-RAN) component (link# 212 of Fig. 2; see [0062]), wherein receive the 5G New Radio mobile traffic comprises receiving the 5G NR mobile traffic via the first connection (see [0061] and #link 210 of Fig. 2).

	Regarding claim 15, Syam teaches as per claim 14, wherein the processor is configured to establish the second connection between the CPE device and the NR-RAN component comprises establishing an over-the-air connection between the CPE device and the NR-RAN component (see #212 of Fig. 2).

	Regarding claim 16, Syam teaches as per claim 11, wherein the processor is configured to use at least one service flow to support the 5G NR mobile traffic (see #212 of Fig. 2 and [0062]) and the in-home Wi-Fi traffic comprises using a single service flow to support both the 5G NR mobile traffic and the in-home Wi-Fi traffic (see #210 of Fig. 2; see [0061]).

	Regarding claim 17, Syam teaches as per claim 11, wherein the processor is configured to perform at least one or more of radio resource management mobility management, call control, session management, or identity management operations on the CPE device (see Fig. 3; [0068]).

claim 19, Syam teaches as per claim 11, further comprising: receiving traffic from an access network in a first system on chip (SoC) of the CPE device; and providing a 5G edge computing service to a 5G NR user equipment (UE) device via a second SoC of the CPE device (see Fig. 4; [0075- 0076]; #465 ( first SoC) and 5G modem can be second SoC).

	Regarding claim 20, Syam teaches as per claim 11, wherein: receiving the traffic from the access network in the first SoC of the CPE device comprises receiving the traffic from the access network in a lightweight processor of the CPE device; and providing the 5G edge computing service to the 5G NR UE device via the second SoC of the CPE device comprises providing the 5G edge computing service to the 5G NR UE device via a robust processor of the CPE device (see Fig. 4; [0075- 0076]; #465 ( first SoC lightweight) and 5G modem can be second SoC robust).

	Regarding claim 21, Syam teaches a non-transitory computer readable storage medium having stored thereon processor-executable software instructions configured to cause a processor to perform operations (see Fig. 2; #202 as a CPE as a storage here), comprising:
	receiving in-home Wi-Fi traffic (see Fig. 2, link #208/210; see [0061]);
	receiving 5G New Radio (NR) mobile traffic (see Fig. 2, link #210/ 212; see [0061- 0062]); and
(see [0063] where 5G-CPE as a home router for wireless broadband service using a 5G WAN/5G WLAN/5G network and Wi-Fi/Ethernet).

	Regarding claim 24, Syam teaches as per claim 21, wherein the stored processor-executable software instructions are configured to cause a processor to perform operations further comprising: establishing a first connection between the CPE device and an access point component (link #210 of Fig. 2; further see [0061] .. a wireless communication network 100 and may include an 5G-CPE 202 (such as a 5G-CPE including an AP) and UEs 204-a, 204-b, and 204-c (which may also be examples of STAs)…); and establishing a second connection between the CPE device and a NR Access Network (NR-RAN) component (link# 212 of Fig. 2; see [0062]), wherein receiving the 5G New Radio mobile traffic comprises receiving the 5G NR mobile traffic via the first connection (see [0061] and #link 210 of Fig. 2).

	Regarding claim 25, Syam teaches as per claim 24, wherein the stored processor-executable software instructions are configured to cause a processor to perform operations such that establishing the second connection between the CPE device and the NR-RAN component comprises establishing an over-the-air connection between the CPE device and the NR-RAN component (see #212 of Fig. 2).

	Regarding claim 26, Syam teaches as per claim 21, wherein the stored processor-executable software instructions are configured to cause a processor to (see #212 of Fig. 2 and [0062]) and the in-home Wi-Fi traffic comprises using a single service flow to support both the 5G NR mobile traffic and the in-home Wi-Fi traffic (see #210 of Fig. 2; see [0061]).

	Regarding claim 27, Syam teaches as per claim 21, wherein the stored processor-executable software instructions are configured to cause a processor to perform operations further comprising performing at least one or more of radio resource management mobility management, call control, session management, or identity management operations on the CPE device (see Fig. 3; [0068]).

	Regarding claim 29, Syam teaches as per claim 21, wherein the stored processor-executable software instructions are configured to cause a processor to perform operations further comprising: receiving traffic from an access network in a first system on chip (SoC) of the CPE device; and providing a 5G edge computing service to a 5G NR user equipment (UE) device via a second SoC of the CPE device (see Fig. 4; [0075- 0076]; #465 ( first SoC) and 5G modem can be second SoC).

	Regarding claim 30, Syam teaches as per claim 29, wherein the stored processor-executable software instructions are configured to cause a processor to perform operations such that: receiving the traffic from the access network in the first SoC of the CPE device comprises receiving the traffic from the access network in a lightweight processor of the CPE device; and providing the 5G edge computing service (see Fig. 4; [0075- 0076]; #465 ( first SoC lightweight) and 5G modem can be second SoC robust).

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 12 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Babbellapati eta al. (US Pub. No. 2021/0219354 A1), hereafter Syam in view of Zhang et al. (US Pub. No. 2019/0281588 A1).

	Regarding claim 2, Syam teaches as per claim 1, but fails to state about using a software stack with 5G virtualized Radio Access Network (RAN) functionality to support 5G edge computing services; however Zhang teaches in Fig. 1 and [0019] and [0021] about …RAN nodes 111 may be implemented as one or more software entities running on server computers as part of a virtual network, which may be referred to as a CRAN and/or a virtual baseband unit pool (vBBUP). In these embodiments, the CRAN or vBBUP may implement a RAN function split, such as a PDCP split wherein RRC and PDCP layers are operated by the CRAN/vBBUP and other L2 protocol entities are operated by individual RAN nodes 111; a MAC/PHY split wherein RRC, PDCP, RLC, and MAC layers are operated by the CRAN/vBBUP and the PHY layer is operated by individual RAN nodes 111; or a "lower PHY" split wherein RRC, PDCP, RLC, MAC layers and upper portions of the PHY layer are operated by the CRAN/vBBUP and lower portions of the PHY layer are operated by individual RAN nodes 111. This virtualized framework allows the freed-up processor cores of the RAN nodes 111 to perform other virtualized applications… It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to 

	Regarding claim 12, Syam teaches as per claim 11, but fails to state about wherein the processor is configured to use a software stack with 5G virtualized Radio Access Network (RAN) functionality to support 5G edge computing services; however Zhang teaches in Fig. 1 and [0019] and [0021] about …RAN nodes 111 may be implemented as one or more software entities running on server computers as part of a virtual network, which may be referred to as a CRAN and/or a virtual baseband unit pool (vBBUP). In these embodiments, the CRAN or vBBUP may implement a RAN function split, such as a PDCP split wherein RRC and PDCP layers are operated by the CRAN/vBBUP and other L2 protocol entities are operated by individual RAN nodes 111; a MAC/PHY split wherein RRC, PDCP, RLC, and MAC layers are operated by the CRAN/vBBUP and the PHY layer is operated by individual RAN nodes 111; or a "lower PHY" split wherein RRC, PDCP, RLC, MAC layers and upper portions of the PHY layer are operated by the CRAN/vBBUP and lower portions of the PHY layer are operated by individual RAN nodes 111. This virtualized framework allows the freed-up processor cores of the RAN nodes 111 to perform other virtualized applications… It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Zhang with the teachings of Syam to make system more effective. Having a mechanism about using a software 

	Regarding claim 22, Syam teaches as per claim 21, but fails to state about wherein the stored processor-executable software instructions are configured to cause a processor to perform operations further comprising using a software stack with 5G virtualized Radio Access Network (RAN) functionality to support 5G edge computing services; however Zhang teaches in Fig. 1 and [0019] and [0021] about …RAN nodes 111 may be implemented as one or more software entities running on server computers as part of a virtual network, which may be referred to as a CRAN and/or a virtual baseband unit pool (vBBUP). In these embodiments, the CRAN or vBBUP may implement a RAN function split, such as a PDCP split wherein RRC and PDCP layers are operated by the CRAN/vBBUP and other L2 protocol entities are operated by individual RAN nodes 111; a MAC/PHY split wherein RRC, PDCP, RLC, and MAC layers are operated by the CRAN/vBBUP and the PHY layer is operated by individual RAN nodes 111; or a "lower PHY" split wherein RRC, PDCP, RLC, MAC layers and upper portions of the PHY layer are operated by the CRAN/vBBUP and lower portions of the PHY layer are operated by individual RAN nodes 111. This virtualized framework allows the freed-up processor cores of the RAN nodes 111 to perform other virtualized applications… It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Zhang with the teachings of Syam to make system more effective. Having a mechanism .

Claims 3, 13 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Babbellapati eta al. (US Pub. No. 2021/0219354 A1), hereafter Syam in view of Sudarshan et al. (US Pub. No. 2020/0267596 A1).

	Regarding claim 3, Syam teaches as per claim 11, but fails to state about further comprising using an OpenSyncTM layer for command and control and telemetry via the service provider's cloud network; however Sudarshan in context with [0029, 0039] teaches in [0041] about…..transport layer element may gather network information including telemetry on Internet Protocol (IP) or Multiprotocol Label Switching (MPLS) services, tunnels and/or paths. The telemetry may include information on bandwidth utilization, for example. The network information may additionally or alternatively include Operations and Management (OAM) data on the IP/MPLS services, tunnels, and/or paths such as latency, jitter, and/or packet loss data. … It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Sudarshan with the teachings of Syam to make system more standardized. Having a mechanism about using an OpenSyncTM layer for command and control and telemetry via the service provider's cloud network; greater way more standardized approach can be utilized/managed in the communication system.

	Regarding claim 13, Syam teaches as per claim 1, but fails to state about further comprising using an OpenSyncTM layer for command and control and telemetry via the service provider's cloud network; however Sudarshan in context with [0029, 0039] teaches in [0041] about…..transport layer element may gather network information including telemetry on Internet Protocol (IP) or Multiprotocol Label Switching (MPLS) services, tunnels and/or paths. The telemetry may include information on bandwidth utilization, for example. The network information may additionally or alternatively include Operations and Management (OAM) data on the IP/MPLS services, tunnels, and/or paths such as latency, jitter, and/or packet loss data. … It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Sudarshan with the teachings of Syam to make system more standardized. Having a mechanism about using an OpenSyncTM layer for command and control and telemetry via the service provider's cloud network; greater way more standardized approach can be utilized/managed in the communication system.

	Regarding claim 23, Syam teaches as per claim 21, but fails to state about further comprising wherein the stored processor-executable software instructions are configured to cause a processor to perform operations further comprising using an OpenSyncTM layer for command and control and telemetry via the service provider's cloud network; however Sudarshan in context with [0029, 0039] teaches in [0041] about…..transport layer element may gather network information including telemetry on .

Claims 8, 18 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Babbellapati eta al. (US Pub. No. 2021/0219354 A1), hereafter Syam in view of Jabara et al. (US Pub. No. 2019/0174011 A1).

	Regarding claim 8, Syam teaches as per claim 1, but fails to state about further comprising using one or more of a virtualized network function, a container, or a micro service to offload real time services from a component in a 5G core network to the CPE device; however Jabara states  in [0070] about…..mobile service providers can implement differential service charges to customers for various services. For example, WiFi calling may be billed to a customer at one rate while video conferencing or other services can be provided to customers at a different rate (i.e. all these can be real time data off-load billing. No hardware changes are required to the modem/router to provide such capability. Since the software on the LTE/NR compatible radio /router/modem 560 is routinely updated, it can be easily configured to support the data off-load utilization (from #474 can be 5G core network; see [0065]) and billing described above…. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Jabara with the teachings of Syam to make system more standardized. Having a mechanism about further comprising using one or more of a virtualized network function, a container, or a micro service to offload real time services from a component in a 5G core network to the CPE device; greater way more reliable communication can be utilized/managed in the communication system.

	Regarding claim 18, Syam teaches as per claim 11, but fails to state about wherein the processor is configured to use one or more of a virtualized network function, a container, or a micro service to offload real time services from a component in a 5G core network to the CPE device; however Jabara states  in [0070] about…..mobile service providers can implement differential service charges to customers for various services. For example, WiFi calling may be billed to a customer at one rate while video conferencing or other services can be provided to customers at a different rate (i.e. all these can be real time services) …; now refer to Fig. 12 and [0151] … the LTE/NR compatible radio /router/modem 560 can be configured through a simple data off-load billing. No hardware changes are required to the modem/router to provide such capability. Since the software on the LTE/NR compatible radio /router/modem 560 is routinely updated, it can be easily configured to support the data off-load utilization (from #474 can be 5G core network; see [0065]) and billing described above…. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Jabara with the teachings of Syam to make system more standardized. Having a mechanism about further comprising using one or more of a virtualized network function, a container, or a micro service to offload real time services from a component in a 5G core network to the CPE device; greater way more reliable communication can be utilized/managed in the communication system.

	Regarding claim 28, Syam teaches as per claim 21, but fails to state about wherein the stored processor-executable software instructions are configured to cause a processor to perform operations further comprising using one or more of a virtualized network function, a container, or a micro service to offload real time services from a component in a 5G core network to the CPE device; however Jabara states  in [0070] about…..mobile service providers can implement differential service charges to customers for various services. For example, WiFi calling may be billed to a customer at one rate while video conferencing or other services can be provided to customers at a different rate (i.e. all these can be real time services) …; now refer to Fig. 12 and [0151] … the LTE/NR compatible radio /router/modem 560 can be configured through a simple software upgrade to support data off-load billing. No hardware changes are required data off-load utilization (from #474 can be 5G core network; see [0065]) and billing described above…. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Jabara with the teachings of Syam to make system more standardized. Having a mechanism about further comprising using one or more of a virtualized network function, a container, or a micro service to offload real time services from a component in a 5G core network to the CPE device; greater way more reliable communication can be utilized/managed in the communication system.

Conclusion
	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARTH PATEL whose telephone number is (571)270-1970. The examiner can normally be reached 7 a.m. -7 p.m. PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on 5712723988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PARTH PATEL
Primary Examiner
Art Unit 2468



/PARTH PATEL/Primary Examiner, Art Unit 2468